Title: From John Adams to John Hodshon, 13 June 1782
From: Adams, John
To: Hodshon, John



The Hague 13 June 1782
Sir

I called the day before Yesterday at your House, but had not the good Fortune to find you at home. My Business was to pay you my Respects, and to present you my Sincere Thanks for your Kindness and Politeness to me, in assisting my Removal from Amsterdam to the Hague, and to pay you the Expence of it. But not finding you at home and being obliged to return to the Hague, I do myself the Honour to write you this Letter for the Same Purposes, and to beg the favour of you to make out the Account and I shall desire a Gentlemen to call on you to discharge it.
I have further, Sir to beg of you to accept of my Thanks for the generous and Gentlemanlike manner, in which you conducted in the whole affair of the Loan, especially in nobly releasing me, from my Engagements with you, if upon Enquiry I should find I could do better for the publick. I am very Sorry to have been the innocent occasion of giving you any disagreable feelings upon this occasion; but I found that a Party Spirit, and very disagreable altercations would have been the Consequence of persevering, and upon the whole I thought it would be better for you as well as the publick, to proceed with the Society, who now have the Loan under their direction.
But Justice and Gratitude will forever oblige me to Say, that your Conduct through the whole Affair, was that of a Man of Honour, a Gentleman and a true Friend of the United States of America.

I have the Honour to be, with great Respect and Esteem, sir your most obedient &c

